Under permit of the State public utilities commission, plaintiff company operates a motor bus passenger service between Lincoln Park and the city of Detroit over a route in the city of Detroit of its own selection and contrary to a route designated by resolution of the Detroit city council and approved by the mayor. Threatened by Detroit city officials with interference with continued use of such unauthorized streets, plaintiff filed bills in the Wayne circuit to restrain such interference, claiming that the resolution designating streets for its use is void because not by ordinance and is arbitrary, unreasonable, and over streets unsuitable by reason *Page 191 
of narrowness and other traffic thereon. Upon hearing the bills were dismissed, and plaintiff reviews by appeal.
The route employed by plaintiff within the city since August 1, 1937, without municipal authorization, is as follows:
"Commencing at the city limits on Fort street and continuing down Fort street to Cass avenue; thence to Bagley avenue to the inclosed bus terminal on Washington boulevard, and returning to Wayne street; thence to Fort street; thence west to the city limits."
This, with other routes petitioned for by plaintiff, but all of which included Fort street, was denied by the city council.
The route fixed by resolution of the council on July 11, 1939, was:
"East on Fort to north on Woodmere, to east on Vernor, to east on Michigan, to north on Bagley, to east on Clifford, to south on Times Square inbound and that the route from south on Washington boulevard to west on Michigan, to west on Vernor, to south on Woodmere, to west on Fort."
The resolution stated reasons for such regulation.
The city could not exclude plaintiff from use of streets by nondesignation or indirectly by arbitrary designation so unreasonable as to preclude proper use. On the other hand plaintiff could not select streets for user and, regardless of municipal action, seek judicial authorization. The right of a city to exercise reasonable control over traffic user of its streets to avoid dangerous congestion cannot be questioned.Melconian v. City of Grand Rapids, 218 Mich. 397; Red StarMotor Drivers' Ass'n v. City of Detroit, 234 Mich. 398; HighwayMotorbus Co. v. *Page 192 City of Lansing, 238 Mich. 146; North Star Line, Inc., v. Cityof Grand Rapids, 259 Mich. 654; Detroit, Wyandotte  TrentonTransit Co. v. City of Detroit, 260 Mich. 124.
If the municipal designation is so arbitrary or unreasonable as to deprive right of a suitable way the court may void such action but cannot assume power to designate another way.
The evidence in the cases at bar falls short of requiring decrees voiding the municipal designation of streets to be used by plaintiff. The resolution of the city council, being special and administrative, is valid. See City of Detroit v. Railway,215 Mich. 401. General regulation of city-wide traffic may require enactment of an ordinance, but special designation of streets, at the request of the intended user, if fixed by resolution of the city council and approved by the mayor, constitutes binding action upon the parties concerned.
The decrees are affirmed, with costs to defendant.
BUSHNELL, C.J., and SHARPE, CHANDLER, NORTH, McALLISTER, and BUTZEL, JJ., concurred. The late Justice POTTER took no part in this decision. *Page 193